—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 1, 1993, which ruled that claimant was disqualified from receiving unemploy*927ment insurance benefits because she voluntarily left her employment without good cause.
We have reviewed the record and conclude that there is substantial evidence to support the Board’s decision that claimant left her position as the employer’s director of contracts for noncompelling reasons arising out of claimant’s disagreement with her supervisor over the management of a difficult subordinate. Contrary to claimant’s argument, we do not find that the employer’s reasonable suggestions as to how claimant handle the situation constituted good cause for her resignation. As it stands, the record supports the Board’s finding that claimant quit because she was not capable of handling the problem with the subordinate. Claimant’s remaining contentions have been examined and found unpersuasive.
Cardona, P. J., Mercure, Casey, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.